DETAILED ACTION
This Non-Final Office Action is in response to the above identified patent application filed on June 16, 2020.  Claims 1 – 19 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “substantially” in claim 15 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 15 recites: “The system of claim 13 wherein the beam has a substantially square cross section and the nut has a substantially square exterior of equal size to the beam cross section.”  
	The term “substantially” is a relative term that is unclear what it encompasses and how much of the square cross section is required in order for the beam to be considered having a “substantially” square cross section.
	In addition, the term “substantially” is a relative term that is unclear what it encompasses and how much of the square exterior is required in order for the nut to be considered having a “substantially” square exterior of equal size to the beam cross section.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 5,769,292) to Cucheran et al., in view of Patent Publication Number 2011 / 0139841 A1) to Sautter et al.
Regarding claim 1, Cucheran et al., discloses for a vehicle with the roof rack (14) having the cross bar (12 & 16) having the width and first and second sides (See Figure 1), the clamp (10) for attaching accessories (18) to the cross bar (12), the clamp (10) comprising; 
the first body (22) having the first jaw portion (32) for contacting the first side (i.e. Front Side of (12 & 16) in Figure 1) of the cross bar (12 & 16) and an extending portion (30) (See Figure 3), 
the second body (20) having the second jaw portion (28) for contacting the second side (i.e. Rear Side of (12 & 16) in Figure 1) of the cross bar (12 & 16) and the receiving portion (26) adapted to receive the first body (22) extending portion (30) (See Figures 2 & 3), 	
one of the first and second bodies (20) having the gross length adjustment (48) to adapt the initial distance between the first and second jaw portions (32 & 28) to be slightly larger than the width of the cross bar (12 & 16), 
the other of the first and second bodies (22) having the fine adjustment (44) adapted to cooperate with the other body for reducing the initial distance and securely capturing the cross bar (12 & 16) between the first and second jaw portions (32 & 28) (See Figures 2 & 3).
However, Cucheran et al., lacks and does not explicitly disclose the lock having the locked condition and an unlocked condition, wherein when the lock is in the locked condition, length adjustments are inoperable.  
Sautter et al., ‘841 teaches the lock (940) having the locked condition and the unlocked condition, wherein when the lock (940) is in the locked condition, length adjustments are inoperable (See Paragraphs 0062, 0063 & 0064) (See Figure 17).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed t make the lock having the locked condition and the unlocked condition, wherein when the lock is in the locked condition, length adjustments are inoperable as taught by Sautter et al., with the clamp of Cucheran et al., in order to prevent unauthorized person from opening the clamp (See Paragraph 0063).

Regarding claim 2, Cucheran et al., discloses wherein the clamp bodies (22 & 20) are constructed of high-strength plastic extrusions of identical cross section and with longitudinal elongated oval-shaped slots (34 & 36) on the top sides adapted to accept fasteners for securing vehicle accessories (18) (See Column 6, lines 38 & 39) (See Figures 1, 2 & 3).
However, Cucheran et al., lacks and does not explicitly disclose aluminum.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the clamp bodies constructed of aluminum, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
However, Cucheran et al., lacks and does not explicitly disclose the T-shape slots.
It would have been an obvious matter of design choice at the time the invention was effectively filed to make T-shape slots, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F. 2d 669, 149 USPQ 47 (CCPA 1966).
  
Regarding claim 4, Cucheran et al., discloses wherein the extending portion (30) comprises the longitudinal beam (62) and the extrusions (24) also have longitudinal bores (26A & 26B) adapted to receive the beam (62).  

Regarding claim 12, Cucheran et al., discloses wherein the jaw portions (32 & 28) are interchangeable and adaptable to complement the shapes of vehicle cross bars (12 & 16).  

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 5,769,292) to Cucheran et al., and Patent Publication Number 2011 / 0139841 A1) to Sautter et al., as applied to claim 2 above, and further in view of (U.S. Patent Number 6,896,232 B2) to Crowell et al.
Regarding claim 3, Cucheran et al., as modified by above does not explicitly disclose wherein the extrusions also have longitudinal circular cross-sectional bores adapted to accept fasteners for securing end plates to the ends of each body.  
Crowell et al., teaches wherein the extrusion also have longitudinal circular cross-sectional bores (i.e. Openings adjacent bolts (74) in Figure 4) adapted to accept fasteners (74) for securing end plates (24 or 36 or 38 or 72) to the ends of each body (10) (See Column 5, lines 53 – 57).  
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make wherein the extrusion also having longitudinal circular cross-sectional bores adapted to accept fasteners for securing end plates to the ends of each body as taught by Crowell et al., with the clamp of Cucheran et al., in order to provide product fastening assembly.

Claim(s) 5, 8, 9 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 5,769,292) to Cucheran et al., and Patent Publication Number 2011 / 0139841 A1) to Sautter et al., as applied to claim 4 above, and further in view of (U.S. Patent Number 6,510,718 B1) to Chang.
Regarding claim 5, Cucheran et al., discloses wherein the elongate beam (62) has the first end (See Figure 2).
However, Cucheran et al., as modified by above lacks and does not explicitly disclose the series of transverse holes extending along its length from the first end. 
Chang teaches the series of transverse holes (43) extending along its length from the first end (See Figures 1 & 3). 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the series of transverse holes extending along its length from the first end as taught by Chang with the clamp of Cucheran et al., in order to provide unified even integral adjustments.

Regarding claim 8, Cucheran et al., discloses wherein the beam (62) also has the second end having the longitudinal bore (50) and the transverse threaded nut (48) fixed (i.e. via adhesive) in the slot (58) so that threads of the nut (48) are coaxial with the axis of the bore (50).  
	However, Cucheran et al., lacks and does not explicitly disclose the slot in the beam.
Sautter et al., ‘771 teaches the slot (i.e. Gap Slot Opening) in the beam (i.e. Upper Portion of (114) in Figure 10) so that the threads of the nut (118) are coaxial with the axis of the bore (i.e. Through Hole) (See Figures 8 & 10).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the slot in the beam as taught by Sautter et al., with the clamp of Cucheran et al., in order to urge connector portions.

Regarding claim 9, Cucheran et al., discloses also comprising the bolt (44) with the head (54) on the outside of the first body (22) (See Figure 3).  
	Furthermore, Sautter et al., ‘771 discloses the bolt (116) with the head (i.e. Head of (116) in Figure 10) on the outside of the first body (54) and threads (i.e. via (118) in Figure 8) extending through the second body (114) and into the bore (i.e. Through Opening) in the second end of the beam (i.e. Upper Portion of (114) in Figure 10).
However, Cucheran et al., as modified by above does not explicitly disclose the bolt with the head on the outside of the second body.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the bolt with the head on the outside of the second body, since it has been held that re-arranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 10, Cucheran et al., discloses wherein the fine adjustment is achieved by rotating the head (54) of the bolt (46) to move the beam (62) and the first body (22) relative to the second body (20).  

Claim(s) 6 & 7 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 5,769,292) to Cucheran et al., Patent Publication Number 2011 / 0139841 A1) to Sautter et al., and (U.S. Patent Number 6,510,718 B1) to Chang as applied to claim 5 above, and further in view of (U.S. Patent Number 6,896,232 B2) to Crowell et al.
Regarding claim 6, Cucheran et al., as modified by Chang discloses wherein the first body (2) has an exterior and the transverse pin (24) in the transverse slot (15) in the extrusion, with the pin (24) extending through one of the holes (43) in the beam (4).  
	However, Cucheran et al., as modified by above does not explicitly disclose an exterior end plate; and the pin accessible by removing the exterior end plate.
Crowell et al., teaches wherein the first body (10) has an exterior end plate (24 or 26 or 38 or 72) and with the pin (i.e. Pin Clip adjacent (20) in Figure 4) accessible by removing the exterior end plate (24 or 26 or 38 or 72) (See Figures 1A & 4).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make an exterior end plate; and the pin accessible by removing the exterior end plate as taught by Crowell et al., with the clamp of Cucheran et al., in order to protect the pin.

Regarding claim 7, Cucheran et al., as modified by Chang discloses placing the pin (24) in the appropriate transverse hole (43) in the beam (4) and replacing the end plate (3).  
Furthermore, Cucheran et al., as modified by Crowell et al., discloses wherein gross adjustment is achieved by removing (i.e. via Bolts (74)) the first body exterior end plate (24 or 26 or 38 or 72) and replacing the end plate (24 or 26 or 38 or 72) (See Figures 1A & 4).

Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 5,769,292) to Cucheran et al., and Patent Publication Number 2011 / 0139841 A1) to Sautter et al., and (U.S. Patent Number 6,510,718 B1) to Chang as applied to claim 9 above, and further in view of (U.S. Patent Number 10,543,771 B2) to Sautter et al.
Regarding 11, Cucheran et al., does not explicitly disclose wherein the clamp also includes the removable torque handle adapted to turn the bolt.  
	Sautter et al., ‘771 teaches wherein the clamp (34) also includes the removable torque handle (60) adapted to turn the bolt (116) (See Figures 5, 7, 8 & 10).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make wherein the clamp also including the removable torque handle adapted to turn the bolt as taught by Sautter et al., with the clamp of Cucheran et al., in order to provide quick and easy adjustments.

Claim(s) 13 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 5,769,292) to Cucheran et al., in view of (U.S. Patent Number 6,510,718 B1) to Chang.
Regarding claim 13, Cucheran et al., discloses the system (See Figure 1) for attaching accessories (18) to the top of the vehicle having the cross bar (12) comprising the clamp (10) having the first body (22) and the second body (20) with each body comprising an extrusion having an interior bore (50) and depending jaws (32 & 28) adapted to contact opposite sides of the cross bar (12), with the bodies (22 & 20) connected by the beam (62) adjacent to and extending from one end and the longitudinal bore (50 & 58) extending inwardly from the second end and with the threaded nut (48) captured in the bore (58), and wherein the bolt (46) with an exteriorly located head (54) extends longitudinally though the bore (50) in the first body (22) and through the beam (62) longitudinal bore in threaded connection with the nut (48) so that rotating the head (54) of the bolt (44) further adjusts the distance between the jaws (32 & 28).  
However, Cucheran et al., lacks and does not explicitly disclose aluminum.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the clamp bodies constructed of aluminum, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
However, Cucheran et al., does not explicitly disclose wherein the bolt (46) with an exteriorly located head (54) extends longitudinally though the bore (50) in the second body (20).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make wherein the bolt with an exteriorly located head extends longitudinally through the bore in the second body, since it has been held that re-arranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
However, Cucheran et al., does not disclose the series of transverse holes and wherein the transverse pin extends through the selected hole in the beam and is captured in a transverse slot in the first body to create an initial distance between the depending jaws.
Chang teaches the beam (4) having the series of transverse holes (43) and wherein the transverse pin (24) extends through the selected hole (43) in the beam (4) and is captured in the transverse slot (15) in the first body (11) to create an initial distance between the depending jaws (13 & 32) (See Figure 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the beams having the series of transverse holes and wherein the transverse pin extends through the selected hole in the beam and is captured in a transverse slot in the first body to create an initial distance between the depending jaws as taught by Chang with the clamp of Cucheran et al., in order to provide unified even integral adjustments.

Regarding claim 17, Cucheran et al., discloses wherein the extrusions (24) have elongated oval-shaped slots (30 & 34) in the upper surface to accepting complementary fasteners to attach the accessory (18) to the clamp (10) (See Figures 1 & 3). 
 However, Cucheran et al., lacks and does not explicitly disclose the T-shape slots.
It would have been an obvious matter of design choice at the time the invention was effectively filed to make T-shape slots, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F. 2d 669, 149 USPQ 47 (CCPA 1966).

Claim(s) 14, 18 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 5,769,292) to Cucheran et al., and (U.S. Patent Number 6,510,718 B1) to Chang as applied to claim 13 above, and further in view of (U.S. Patent Number 6,896,232 B2) to Crowell et al.
Regarding claim 14, Cucheran et al., discloses wherein each of the first and second bodies (22 & 20).
However, Cucheran et al., as modified by above does not explicitly have first exterior end plate and the second interior end plate.  
Crowell et al., teaches the first exterior end plate (36 or 38 or 72) and the second interior end plate (14) (See Figure 1 & 4).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the first exterior end plate and the second interior end plate as taught by Crowell et al., in order to enhance product finishing appeal.

Regarding claim 18, Cucheran et al., as modified by Crowell et al., discloses wherein the second interior end plates (14 & 20) are identical (See Figure 4).  

Regarding claim 19, Cucheran et al., discloses wherein the jaws (32 & 28) are attached to their respective bodies (22 & 20) by threaded fasteners (44 & 48) extending through the respective first exterior (See Figures 2 & 3).
Furthermore, Cucheran et al., as modified by Crowell et al., disclose the fastener (32) extending through the respective first exterior end plates (72) (See Figure 4).

Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 5,769,292) to Cucheran et al., and (U.S. Patent Number 6,510,718 B1) to Chang as applied to claim 15 above, and further in view of (U.S. Patent Number 10,543,771 B2) to Sautter et al.
Regarding claim 15, Cucheran et al., as modified by above does not disclose wherein the beam having the substantially square cross section and the nut having the substantially square exterior of equal size to the beam cross section.
Sautter et al., ‘771 teaches wherein the beam (i.e. Upper Portion of (114) in Figures 8 & 10) has the substantially square cross section and the nut (118) has the substantially square exterior of equal size to the beam (i.e. Upper Portion of (114) in Figures 8 & 10) cross section (See Figures 8 & 10).  
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make wherein the beam having the substantially square cross section and the nut having the substantially square exterior of equal size to the beam cross section as taught by Sautter et al., with the clamp of Cucheran et al., in order to provide quick and easy adjustments.

Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 5,769,292) to Cucheran et al., and (U.S. Patent Number 6,510,718 B1) to Chang as applied to claim 13 above, and further in view of (U.S. Patent Publication Number 2011 / 0139841 A1) to Sautter et al.
Regarding claim 16, Cucheran et al., as modified by above does not disclose also having the locking cover over the head of the bolt with the cover having the locked state and an unlocked state, and when in the locked state, the head of the bolt cannot be accessed.  
Sautter et al., ‘841 teaches also having the locking cover (940) over the bolt (924) with the cover (942) having the locked state and an unlocked state, and when in the locked state, the bolt (924) cannot be accessed (See Paragraph 0062 & 0063).
However, Cucheran et al., as modified by Sautter et al., ‘841 does not explicitly disclose the locking cover (940) over the head (922) of the bolt (924) and the head (922) of the bolt (924) cannot be accessed.
Sautter ‘841 recites: “It is believed that the following claims particularly point out certain combinations and sub-combinations that are directed to one of the disclosed inventions and are novel and non-obvious. Inventions embodied in other combinations and sub-combinations of features, functions, elements and/or properties may be claimed through amendment of the present claims or presentation of new claims in this or a related application. Such amended or new claims, whether they are directed to a different invention or directed to the same invention, whether different, broader, narrower or equal in scope to the original claims, are also regarded as included within the subject matter of the inventions of the present disclosure.” (See Paragraph 0076)
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the locking cover (940) over the head (922) of the bolt (924) and making the head (922) of the bolt (924) not be accessed, since it has been held that re-arranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER L VANTERPOOL whose telephone number is (571)272-8028. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.L.V/Examiner, Art Unit 3734    

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734